         Case 1:19-cv-00427-LY Document 48-1 Filed 07/15/21 Page 1 of 22


                                    United States District Court
                                     Western District Of Texas
                                          Austin Division


 Connor Elliott and Amanda Elliott,
 individually and as next friend of N.E.,
 their child and a minor,

         Plaintiff,

 v.                                                          No. 1:19-cv-427-LY

 The United States of America,
      Defendant.



                   Stipulation for Compromise Settlement and Release of
                Federal Tort Claims Act Claims Pursuant to 28 U.S.C. § 2677

       It is hereby stipulated by and between the undersigned Plaintiffs (meaning any person,

other than the defendant, the parties’ attorneys, the settlement broker, and the brokerage

company, signing this agreement waiving and releasing claims, whether or not a party to this

civil action), and the Defendant, United States of America, including its agents, servants, and

employees (hereinafter “United States”), collectively, “the parties,” by and through their

respective attorneys, as follows:

       1.      The parties to this Stipulation for Compromise Settlement and Release

(hereinafter “Stipulation”) do hereby agree to settle and compromise each and every claim of any

kind, whether known or unknown, including claims for wrongful death, arising directly or

indirectly from the acts or omissions that gave rise to the above-captioned action under the terms

and conditions set forth in this Stipulation.

       2.      This Stipulation is not, is in no way intended to be, and should not be construed

Elliott v. United States, et al., No. 1:19-cv-427-LY
Stipulation for Compromise Settlement and Release
(July 8, 2021)
                                             Page 1 of 22
         Case 1:19-cv-00427-LY Document 48-1 Filed 07/15/21 Page 2 of 22


as, an admission of liability or fault on the part of the United States, its agents, servants, or

employees, and it is specifically denied that they are liable to Plaintiffs. This settlement is

entered into by all parties for the purpose of compromising disputed claims under the Federal

Tort Claims Act and avoiding the expenses and risks of further litigation.

        3.      In consideration for the Plaintiffs’ agreement to accept the terms and conditions of

this settlement, the United States agrees to pay the cash sums set forth below in Paragraph 3.a, to

purchase the annuity contract(s) described below in Paragraph 3.b., and to establish the

Irrevocable Reversionary Inter Vivos Grantor Medical Care Trust for the Benefit of                  Elliott

(hereinafter “Reversionary Trust”) described below in Paragraph 3.c.

                a.       Within five business days after counsel for the United States receives (1)

this Stipulation signed by all parties to said document; (2) the Reversionary Trust signed by all

parties to said document; (3) the Social Security numbers or tax identification numbers of Plaintiffs

and Plaintiffs’ attorneys; (4) a copy of the birth certificate and social security card or alternative

form of identification acceptable to the United States of          Elliott; (5) Order(s) approving the

settlement, and authorizing an individual or entity to sign, on behalf of            Elliott, any minor

sibling of       Elliott, and any legally incompetent adult; and (6) an authorization by the Attorney

General or his designee to conclude negotiations and to consummate the settlement, counsel for

the United States will submit the following requests to the United States Department of the

Treasury for the sum of Eight Million Dollars ($8,000,000.00) (hereinafter “Settlement Amount”)

to be paid as follows:

                (1)      A check in the amount of Four Million Dollars ($4,000,000.00) (hereinafter

“Upfront Cash”) made payable to “ The Reiter Law Firm d/b/a Reiter & Walsh P.C. IOLTA” on


Elliott v. United States, et al., No. 1:19-cv-427-LY
Stipulation for Compromise Settlement and Release
(July 8, 2021)
                                             Page 2 of 22
           Case 1:19-cv-00427-LY Document 48-1 Filed 07/15/21 Page 3 of 22


behalf of Amanda Elliott, as mother and natural guardian of           Elliott and individually, Connor

Elliott, as father an natural guardian of        Elliott and individually, and delivered to the United

States Attorney’s Office for the Western District of Texas to hold until Plaintiffs have obtained an

Order from the United States District Court for the Western District of Texas dismissing this action

in its entirety with prejudice, with each party to bear its own costs, expenses, and fees, and

expressly not retaining jurisdiction over the above-captioned action, this settlement, or the United

States.    Upon entry of said Order, the United States will tender said check to counsel for Plaintiffs.

          With respect to the payment of the Upfront Cash, Plaintiffs stipulate and agree that the

United States will not sign an annuity application form, a uniform qualified settlement form, or

any equivalent such forms, and that the United States will not pay the Upfront Cash into a

qualified settlement fund or an equivalent fund or account, settlement preservation trust, or

special or supplemental needs trust. Plaintiffs further stipulate and agree that the Plaintiffs, the

Plaintiffs’ attorney(s), any Guardian Ad Litem, and the Plaintiffs’ representatives (including any

structured settlement annuity broker, regardless of whether said broker was retained by them or

by someone else, either before, during, or after the settlement) will not attempt to structure the

Upfront Cash in any way, form, or manner, including by placing any of the Upfront Cash into

any qualified settlement fund or its equivalent.     However, nothing in this Paragraph 3.a.(1)

precludes Plaintiffs from purchasing non-qualified annuities after Plaintiffs have cashed the

Upfront Cash settlement check, but Plaintiffs agree not to represent to any person, entity, or

agency that Plaintiffs are purchasing qualified structured settlement annuities and Plaintiffs agree

not to attempt to purchase such structured settlement annuities.

          Plaintiffs and their attorney agree that the Upfront Cash check will be deposited in the


Elliott v. United States, et al., No. 1:19-cv-427-LY
Stipulation for Compromise Settlement and Release
(July 8, 2021)
                                             Page 3 of 22
         Case 1:19-cv-00427-LY Document 48-1 Filed 07/15/21 Page 4 of 22


attorney’s client trust account to facilitate the disbursement of the Upfront Cash. Plaintiffs

stipulate and agree that the attorney shall escrow the aggregate face value of any and all currently

known liens and currently known claims for payment or reimbursement, including any such liens

or claims by Medicaid or Medicare, arising out of the subject matter that gave rise to the above-

referenced civil action, whether disputed as legally valid or not, and shall not distribute to

Plaintiffs any portion of the escrowed amount unless and until said liens and claims have been

paid or resolved.

               (2)     An electronic funds transfer (EFT) in the amount of Two Million Dollars

($2,000,000.00) (hereinafter “Annuity Premium Amount”) to JMW Settlements, LLC,

(hereinafter “Broker”) for the purchase of the annuity contract(s) described below in Paragraph

3.b.

               (3) An electronic funds transfer (EFT) in the amount of Two Million Dollars

($2,000,000.00) (hereinafter “Reversionary Trust Deposit”) to United Bank (hereinafter

“Trustee”), for deposit in the Reversionary Trust described below in Paragraph 3.c.

               (4)    The parties agree that any attorneys’ fees owed by Plaintiffs relating to this

Federal Tort Claims Act matter shall not exceed twenty-five percent (25%) of the Settlement

Amount. 28 U.S.C. § 2678. The parties further agree that any such attorneys’ fees, along with

Plaintiffs’ costs and expenses incurred in bringing the above-referenced action, and their costs,

expenses, and fees (including all fees of any legal Guardian Ad Litem) associated with obtaining

court approval of this settlement on behalf of any minor, incompetent adult, or estate required to

sign this Stipulation, shall be paid out of the Upfront Cash paid pursuant to paragraph 3.a.(1)

above, and not in addition thereto. The parties agree that any fees, including fees of any legal


Elliott v. United States, et al., No. 1:19-cv-427-LY
Stipulation for Compromise Settlement and Release
(July 8, 2021)
                                             Page 4 of 22
         Case 1:19-cv-00427-LY Document 48-1 Filed 07/15/21 Page 5 of 22


Guardian Ad Litem, incurred in providing legal services in this matter and in any court

proceedings reviewing the settlement for approval purposes shall be considered attorneys’ fees

and not costs, and shall be subject to the provisions of 28 U.S.C. § 2678.

               b.      Based on the following terms and conditions, the United States will

purchase the following annuity contract(s):

                       (1)   The United States will purchase annuity contract(s), from an annuity

company(ies) rated at least A by A.M. Best rating service, to pay to the Reversionary Trust the

sum of $4,019.43 per month, increasing at 2% compounded annually, beginning one month from

date of purchase and continuing for the life of       Elliott but not less than the Installment

Refund Period specified by the annuity issuer.    In the event the cost of the annuity contract(s)

has either increased or decreased by the date of purchase, the annuity payments described above

shall be adjusted upward or downward to ensure that the total cost of the annuity contract(s) is

equal to the Annuity Premium Amount and not more or less than that amount. The monthly

annuity payments are based upon the date of birth for         Elliott of November 24, 2015, that

was provided by Plaintiffs. If the date of birth is otherwise, the annuity payments described

above will be adjusted accordingly.   Upon the death of          Elliott, any payments remaining

during the Installment Refund Period shall be made payable to the United States Department of

Treasury and mailed to the following address: Director, Torts Branch (FTCA Litigation

Section), Civil Division, United States Department of Justice, P.O. Box 888, Benjamin Franklin

Station, Washington, D.C. 20044, or, upon written notice, and subsequent change of address.

                       (2)     The annuity contracts being purchased pursuant to this Paragraph

3.b. will be owned solely and exclusively by the United States and will be purchased through


Elliott v. United States, et al., No. 1:19-cv-427-LY
Stipulation for Compromise Settlement and Release
(July 8, 2021)
                                             Page 5 of 22
         Case 1:19-cv-00427-LY Document 48-1 Filed 07/15/21 Page 6 of 22


JMW Settlements, LLC, as specified above in Paragraph 3.a. The parties stipulate and agree that

the United States’ only obligation with respect to any annuity contract purchased pursuant to this

Stipulation and any annuity payments therefrom is to purchase said contract, and they further

agree that the United States does not guarantee or insure any of the annuity payments. The

parties further stipulate and agree that the United States is released from any and all obligations

with respect to an annuity contract and annuity payments upon the purchase of said contract.

                       (3)     The parties stipulate and agree that the annuity company that issues

an annuity contract shall, at all times, have the sole obligation for making all annuity payments.

The obligation of the annuity company to make each annuity payment shall be discharged upon

the mailing of a valid check in the amount of such payment to the address designated by the

party to whom the payment is required to be made under this Stipulation. Payments lost or

delayed through no fault of the annuity company shall be promptly replaced by the annuity

company, but the annuity company is not liable for interest during the interim.

                       (4)     The parties stipulate and agree that the annuity payments cannot be

assigned, accelerated, deferred, increased, or decreased by the parties, that no part of any annuity

payments called for herein, nor any assets of the United States or the annuity company, are

subject to execution or any legal process for any obligation in any manner, and that Plaintiffs

shall not have the power or right to sell, assign, mortgage, encumber, or anticipate said annuity

payments, or any part thereof, by assignment or otherwise.

                       (5)     Plaintiffs and Plaintiffs’ guardians, guardian ad litem (if any),

heirs, executors, administrators, and assigns do hereby agree to maintain with the annuity

company and the United States a current mailing address for           Elliott and to notify the


Elliott v. United States, et al., No. 1:19-cv-427-LY
Stipulation for Compromise Settlement and Release
(July 8, 2021)
                                             Page 6 of 22
         Case 1:19-cv-00427-LY Document 48-1 Filed 07/15/21 Page 7 of 22


annuity company and the United States of the death of             Elliott within ten (10) days of

death. Plaintiffs and Plaintiffs’ guardians, guardian ad litem (if any), heirs, executors,

administrators, and assigns do hereby further agree to provide to the annuity company and the

United States a certified death certificate within sixty (60) days of the death of         Elliott.

                        (6)     Plaintiffs and Plaintiffs’ guardians, guardian ad litem (if any),

heirs, executors, administrators, and assigns do hereby agree to provide to the annuity company

and the United States proof of status as to life, death, legal capacity, and legal authority in the

form and at the frequency determined by the annuity company, the United States, or both.

Plaintiffs and Plaintiffs’ guardians, guardian ad litem (if any), heirs, executors, administrators,

and assigns do hereby agree the annuity company may delay or otherwise withhold any payment,

without interest, until the annuity company has received such proof or proofs of status.       With

respect to proof of status of life, Plaintiffs and Plaintiffs’ guardians, guardian ad litem (if any),

heirs, executors, administrators, and assigns do hereby agree to provide such proof annually on

or before the anniversary of the date the annuity contract is issued by the annuity company

(“Anniversary Date”). In the event the annual proof of living status is not provided to the annuity

company and the United States within sixty (60) days of the Anniversary Date, Plaintiffs and

Plaintiffs’ guardians, guardian ad litem (if any), heirs, executors, administrators, and assigns do

hereby agree that the annuity company shall take the following action:

                                (a)     During the Period Certain, the annuity company shall

continue to make payments to the Reversionary Trust;

                                (b)     After the Period Certain has expired, the annuity company

shall suspend all payments until such time as proof of living status is provided to the annuity


Elliott v. United States, et al., No. 1:19-cv-427-LY
Stipulation for Compromise Settlement and Release
(July 8, 2021)
                                             Page 7 of 22
         Case 1:19-cv-00427-LY Document 48-1 Filed 07/15/21 Page 8 of 22


company and the United States. However, once proof of life is provided, the annuity company

shall resume all payments, including forwarding such suspended payments.

               c.      The United States will establish, as the Grantor, the Reversionary Trust on

the following terms and conditions:

                       (1)     The parties agree to the terms, conditions, and requirements of the

Reversionary Trust, a copy of which is attached hereto and incorporated by reference.

                       (2)     The parties further agree that the Reversionary Trust requires

       Elliott (hereinafter “Trust Beneficiary”) and anyone acting on his behalf to comply with

the obligations set forth in Article VIII and that the failure to comply with those obligations may

result in the denial, in whole or in part, of requests for the payment of allowable benefits, as

defined in Article IX of the Reversionary Trust.

                       (3)     Plaintiffs’ and Plaintiffs’ heirs, executors, administrators, and

assigns shall maintain with the Administrator, the Trustee, and the United States a current

mailing address, and shall notify the Administrator, the Trustee, and the United States of any

event upon which the right of payments from the Trust Estate may depend, including the death of

the Trust Beneficiary, within ten (10) days of the date of such event, and shall provide the

Administrator, the Trustee, and the United States with a certified death certificate within sixty

(60) days of the death of the Trust Beneficiary.

                       (4)     Upon the death of the Trust Beneficiary, the Trustee shall, to the

extent authorized by the terms of said Reversionary Trust, pay allowable charges, expenses, and

benefits, and liquidate and distribute the remaining Trust Estate to the United States by check

made payable to the Health Resources and Service Administration, Department of Health and


Elliott v. United States, et al., No. 1:19-cv-427-LY
Stipulation for Compromise Settlement and Release
(July 8, 2021)
                                             Page 8 of 22
         Case 1:19-cv-00427-LY Document 48-1 Filed 07/15/21 Page 9 of 22


Human Services and mailed to the following address: Director, Torts Branch (FTCA Litigation

Section), Civil Division, United States Department of Justice, P.O. Box 888, Benjamin Franklin

Station, Washington, D.C. 20044, or, upon written notice, and subsequent change of address.

       4.      Plaintiffs and Plaintiffs’ guardians, guardian ad litem (if any), heirs, executors,

administrators, and assigns hereby accept the terms and conditions of this Stipulation, including

the sums set forth above in Paragraph 3.a, the purchase of the annuity contract set forth above in

Paragraph 3.b, and the establishment and terms of the Reversionary Trust set forth above in

Paragraph 3.c., in full settlement, satisfaction, and release of any and all claims, demands, rights,

and causes of action of any kind, whether known or unknown, including any future claims for

survival or wrongful death, and any claims for fees, interest, costs, and expenses, arising from,

and by reason of, any and all known and unknown, foreseen and unforeseen, bodily and personal

injuries, including the death of       Elliott, or damage to property, and the consequences

thereof, which Plaintiffs or their heirs, executors, administrators, or assigns may have or

hereafter acquire against the United States on account of the subject matter of that gave rise to

the above-captioned action.

       Plaintiffs, on behalf of themselves, their respective heirs, executors, administrators,

assigns, predecessors and successors in interest, do hereby, for good and valuable consideration,

the receipt of which is hereby acknowledged, release and forever discharge the United States,

and its respective officials, agencies, representatives, officers, employees (including individuals

and entities covered by 42 U.S.C. § 233), agents, assigns and attorneys, from any and all claims,

demands, rights, causes of actions, liens, and all other liabilities whatsoever, whether known or

unknown, suspected or unsuspected, that Plaintiffs have had, now have or hereafter may have


Elliott v. United States, et al., No. 1:19-cv-427-LY
Stipulation for Compromise Settlement and Release
(July 8, 2021)
                                             Page 9 of 22
        Case 1:19-cv-00427-LY Document 48-1 Filed 07/15/21 Page 10 of 22


with respect to the same subject matter that gave rise to the above-captioned action, as well as

claims relating to or arising out of the subject matter that gave rise to the above-captioned action

that could have been but were not alleged in this action.

       Plaintiffs and Plaintiffs’ guardians, heirs, executors, administrators, and assigns further

agree to reimburse, indemnify, and hold harmless the United States from and against any and all

claims, causes of action, liens, rights, or subrogated or contribution interests (whether such

claims, causes of action, liens, rights, subrogated interests, or contribution interests sound in tort,

contract, or statute) incident to, or resulting or arising from, the acts or omissions that gave rise

to the above-captioned action, including claims or causes of action for wrongful death.

       The Plaintiffs and Plaintiff’s guardians, heirs, executors, administrators, and assigns

further stipulate and agree that they are legally responsible for any and all past, present, and

future liens and past, present, and future claims for payment or reimbursement, including any

past, present, and future liens or claims for payment or reimbursement by any individual or

entity, including an insurance company, Medicaid (including the State of Illinois), and Medicare,

arising from the injuries that are the subject matter of this action. Plaintiffs stipulate and agree

that they will satisfy or resolve any and all such past, present, and future liens or claims for

payment or reimbursement asserted by any such individual or entity. Plaintiffs agree that, no

later than thirty (30) days from the date any past, present, or future lien or claim for payment or

reimbursement is paid or resolved by Plaintiffs, they will provide to the United States evidence

that said lien or claim has been satisfied or resolved and that said lienholder has waived and

released such lien or claim. The evidence required by the terms of this Paragraph may be

satisfied by a letter from Plaintiffs’ attorney representing to counsel for the United States that


Elliott v. United States, et al., No. 1:19-cv-427-LY
Stipulation for Compromise Settlement and Release
(July 8, 2021)
                                            Page 10 of 22
        Case 1:19-cv-00427-LY Document 48-1 Filed 07/15/21 Page 11 of 22


such lien or claim has been satisfied or resolved and that the lienholder has waived and released

such lien and claim.

       5.        This compromise settlement is specifically subject to each of the following

conditions:

                 a.      The Attorney General or the Attorney General’s designee must approve

the terms and conditions of the settlement and authorize the attorney representing the United

States to consummate a settlement for the amount and upon the terms and conditions agreed

upon by the parties, as set forth in this Stipulation and the Reversionary Trust.

                 b.      The parties must agree in writing to the terms, conditions, and

requirements of this Stipulation and the Reversionary Trust. The parties stipulate and agree that

the Stipulation and the compromise settlement are null and void in the event the parties cannot

agree on the terms, conditions, and requirements of this Stipulation or the Reversionary Trust.

The terms, conditions, and requirements of this Stipulation and Reversionary Trust are not

severable and the failure to agree, fulfill, or comply with any term, condition, or requirement

renders the entire Stipulation and the compromise settlement null and void. The parties must

agree to the terms, conditions, and requirements of this Stipulation and the Reversionary Trust

before the United States Attorney’s Office will seek settlement authority from the Attorney

General or the Attorney General’s designee.

                 c.             Elliott must be alive at the time the Reversionary Trust described in

Paragraph 3.c. is deemed established, as defined in Article V of the Reversionary Trust, and at

the time the annuity contract described in Paragraph 3.b. is purchased. In the event of the death

of          Elliott prior to the date the Reversionary Trust is deemed established or the date the


Elliott v. United States, et al., No. 1:19-cv-427-LY
Stipulation for Compromise Settlement and Release
(July 8, 2021)
                                            Page 11 of 22
        Case 1:19-cv-00427-LY Document 48-1 Filed 07/15/21 Page 12 of 22


annuity contract is purchased, the entire Stipulation and compromise settlement are null and

void.

               d.       Plaintiffs must obtain, at their expense, approval of the settlement by a

court of competent jurisdiction on behalf of         Elliott.   The Order approving the settlement

on behalf of         Elliott may be obtained from either the United States District Court for the

Western District of Texas or a state court of competent jurisdiction. The terms of any court

Order, a draft of which shall be provided by the United States, are a condition of this settlement.

Plaintiffs agree to obtain such approval(s) in a timely manner: time being of the essence.

Plaintiffs further agree that the United States may void this settlement at its option in the event

any such approval is not obtained in a timely manner. In the event Plaintiffs fail to obtain such

court approvals, the entire Stipulation and the compromise settlement are null and void. Plaintiffs

must obtain such court Order before the United States Attorney’s Office will seek settlement

authority from the Attorney General or the Attorney General’s designee.

               e.       Plaintiffs must provide the United States with a complete set of the extant

medical records of         Elliott, (including any and all clinic visits, whether for routine

checkups or for treatment and care for any medical condition, injury, disease, etc., any and all

hospital and emergency room records, and any records of any diagnostic testing) for the 36-

month period prior to the date Plaintiffs sign this Stipulation. Plaintiffs must provide all such

extant medical records for said 36-month period before the United States Attorney’s Office will

seek settlement authority from the Attorney General or the Attorney General’s designee. In the

event said records and reports reveal that        Elliott, had or has any such potentially life-

threatening or life-shortening diseases or illnesses not caused by the medical care at issue in this


Elliott v. United States, et al., No. 1:19-cv-427-LY
Stipulation for Compromise Settlement and Release
(July 8, 2021)
                                            Page 12 of 22
        Case 1:19-cv-00427-LY Document 48-1 Filed 07/15/21 Page 13 of 22


action, the United States reserves the right to elect not to consummate the settlement and upon

such election by the United States the entire settlement is null and void.

                f.     Plaintiffs must obtain a release and waiver of any claim or cause of action

(whether sounding in tort, contract, statute, or otherwise) that any alleged tortfeasor, if any, has

or may have in the future against the United States arising out of the subject matter of the above-

captioned action. This condition is for the benefit of the United States exclusively. The United

States will provide the form of Release and Waiver, or any changes to the form required by the

United States, to be used by Plaintiffs in obtaining a Release and Waiver from any alleged

tortfeasor.   Before the United States Attorney’s Office will seek settlement authority from the

Attorney General or the Attorney General’s designee, Plaintiffs must provide the United States

with either (i) all such releases and waivers required by this Paragraph 5.f., or (ii) a written

representation by Plaintiffs’ attorney stating that, after a diligent search of counsel’s law firms’

records and files, including expert and consultant reports, and of Plaintiffs’ records and files,

Plaintiffs and their attorney are unaware of any such potential tortfeasor.

                g.     The United States District Court for the Western District of Texas must

dismiss this action in its entirety with prejudice, with each side bearing its own costs, expenses,

and fees, and with the District Court not retaining jurisdiction over the above-captioned action,

this settlement, or the United States.

                h.     The payment of this settlement is subject to there being sufficient funds in

the account established pursuant to 42 U.S.C. § 233(k) to pay the settlement in its entirety.

        6.      The parties agree that this Stipulation and the Reversionary Trust, including all

the terms and conditions of this compromise settlement and any additional agreements relating


Elliott v. United States, et al., No. 1:19-cv-427-LY
Stipulation for Compromise Settlement and Release
(July 8, 2021)
                                            Page 13 of 22
        Case 1:19-cv-00427-LY Document 48-1 Filed 07/15/21 Page 14 of 22


thereto, may be made public in their entirety, and Plaintiffs expressly consent to such release and

disclosure pursuant to 5 U.S.C. § 552a(b).

       7.      Plaintiffs shall be solely responsible for full compliance with all applicable

Federal, state, and local tax requirements.   Plaintiffs execute this Stipulation without reliance

upon any representation by the United States as to tax consequences, and Plaintiffs agree that

they are responsible for the payment of all taxes that may be associated with this settlement.

Further, nothing in this Stipulation waives or modifies Federal, state, or local laws pertaining to

taxes, offsets, levies, and liens that may apply to this Stipulation or the Settlement Amount

proceeds.   Plaintiffs execute this Stipulation without reliance on any representation by the

United States as to the application of any such law.    Plaintiffs, on behalf of themselves and their

guardians, heirs, executors, administrators, assigns, subrogees, predecessors in interest, and

successors in interest, understand and agree that this transaction may be reported to the Internal

Revenue Service and other government agencies in the ordinary course of the business of the

United States and may be subject to offset pursuant to the Treasury Offset Program.

       8.      Plaintiffs represent that they have read, reviewed and understand this Stipulation

and the Reversionary Trust, and that they are fully authorized to enter into the terms and

conditions of this agreement and that they agree to be bound thereby. Plaintiffs further

acknowledge that they enter into this Stipulation and the Reversionary Trust freely and

voluntarily. Plaintiffs further acknowledge that they have had sufficient opportunity to discuss

this Stipulation and the Reversionary Trust with their attorney, who has explained the documents

to Plaintiffs and that Plaintiffs understand all of the terms and conditions of this Stipulation and

the Reversionary Trust.


Elliott v. United States, et al., No. 1:19-cv-427-LY
Stipulation for Compromise Settlement and Release
(July 8, 2021)
                                            Page 14 of 22
        Case 1:19-cv-00427-LY Document 48-1 Filed 07/15/21 Page 15 of 22


       9.      It is contemplated that this Stipulation may be executed in several counterparts,

with a separate signature page for each party. All such counterparts and signature pages,

together, shall be deemed to be one document.

       WHEREAS, the parties accept the terms of this Stipulation for Compromise Settlement

and Release as of the dates written below:




Elliott v. United States, et al., No. 1:19-cv-427-LY
Stipulation for Compromise Settlement and Release
(July 8, 2021)
                                            Page 15 of 22
        Case 1:19-cv-00427-LY Document 48-1 Filed 07/15/21 Page 16 of 22




Executed this             day of                            , 2021.

UNITED STATES OF AMERICA

By:
       Kartik N. Venguswamy
       Assistant United States Attorney
       Attorney for Defendant,
       United States of America




Elliott v. United States, et al., No. 1:19-cv-427-LY
Stipulation for Compromise Settlement and Release
(July 8, 2021)
                                            Page 16 of 22
        Case 1:19-cv-00427-LY Document 48-1 Filed 07/15/21 Page 17 of 22


Executed this             day of                            , 2021.

ATTORNEYS FOR PLAINTIFFS
.



By:
       JAMAL K. ALSAFFAR
       TOM JACOB
       Whitehurst, Harkness, Brees, Cheng,
       Alsaffar, Higginbotham, & Jacob PLLC
        JESSE M. REITER
        ANNE L. RANDALL
        Reiter & Walsh, P.C.




Elliott v. United States, et al., No. 1:19-cv-427-LY
Stipulation for Compromise Settlement and Release
(July 8, 2021)
                                            Page 17 of 22
        Case 1:19-cv-00427-LY Document 48-1 Filed 07/15/21 Page 18 of 22


Executed this             day of                            , 2021.

         ELLIOTT


By:
       Amanda Elliott as mother and natural guardian of
            Elliott




Elliott v. United States, et al., No. 1:19-cv-427-LY
Stipulation for Compromise Settlement and Release
(July 8, 2021)
                                            Page 18 of 22
        Case 1:19-cv-00427-LY Document 48-1 Filed 07/15/21 Page 19 of 22


Executed this             day of                            , 2021.

AMANDA ELLIOTT

By:
       Amanda Elliott, in her individual capacity




Elliott v. United States, et al., No. 1:19-cv-427-LY
Stipulation for Compromise Settlement and Release
(July 8, 2021)
                                            Page 19 of 22
        Case 1:19-cv-00427-LY Document 48-1 Filed 07/15/21 Page 20 of 22


Executed this             day of                            , 2021.

CONNOR ELLIOTT


By:
       Connor Elliott, in his individual capacity




Elliott v. United States, et al., No. 1:19-cv-427-LY
Stipulation for Compromise Settlement and Release
(July 8, 2021)
                                            Page 20 of 22
        Case 1:19-cv-00427-LY Document 48-1 Filed 07/15/21 Page 21 of 22


Executed this        day of               , 2021.

STRUCTURED SETTLEMENT BROKERAGE COMPANY
JMW SETTLEMENTS, LLC (HEREINAFTER “COMPANY”)

        I, the undersigned, am duly authorized to sign this Stipulation on behalf of the Company
and have furnished written proof thereof to the United States. I also declare under penalty of
perjury that the Company and its employees, agents, and structured settlement annuity brokers
are covered by an Errors and Omission insurance policy and a fidelity bond or equivalent
insurance coverage, and have furnished to the United States a certificate or proof of insurance for
such policies. By signing this Stipulation, I agree that the Company will accept the Annuity
Premium Amount. I further agree that, within five business days of receipt of the Annuity
Premium Amount, the Company will (1) disburse the Annuity Premium Amount to an annuity
company(ies), rated at least A by A.M. Best rating service, for the purchase the annuity
contract(s) described above in Paragraph 3.b of this Stipulation, and (2) provide to the parties
written proof that the Annuity Premium Amount has been accepted by said annuity
company(ies).

        I declare under penalty of perjury that the foregoing is true and correct.   28 U.S.C. §
1746.


By:                                                            ________
        Mark Feldheim, Counsel
        On behalf of JMW Settlements, LLC




Elliott v. United States, et al., No. 1:19-cv-427-LY
Stipulation for Compromise Settlement and Release
(July 8, 2021)
                                            Page 21 of 22
        Case 1:19-cv-00427-LY Document 48-1 Filed 07/15/21 Page 22 of 22


Executed this day of       , 2021.
STRUCTURED SETTLEMENT ANNUITY BROKER
MARK FELDHEIM (HEREINAFTER “BROKER”)

        I, the undersigned Broker, declare that I currently meet the minimum qualifications set
forth in 28 CFR § 50.24 to provide structured settlement annuity brokerage services to the United
States and that I am currently covered by an Errors and Omissions insurance policy and a fidelity
bond or equivalent insurance coverage, and have furnished to the United States a certificate or
proof of insurance for such policies. By signing this Stipulation, I agree that the application for
any annuity contract and the annuity contract issued by the annuity company will comply with
the terms and conditions of Paragraph 3.b of this Stipulation.

        I declare under penalty of perjury that the foregoing is true and correct.   28 U.S.C. §
1746.


___________________________________________
Mark Feldheim
Structured Settlement Annuity Broker




Elliott v. United States, et al., No. 1:19-cv-427-LY
Stipulation for Compromise Settlement and Release
(July 8, 2021)
                                            Page 22 of 22
